Morphy, J.
The defendant and appellee moves to dismiss this hppeal on the ground that this court has no jurisdiction, the amount in controversy not exceeding three -hundred dollars.
The demand is for a sum of three hundred dollars alleged to have been received by defendant from the State treasurer for the account of plaintiff as the compensation for a slave of his executed for a criminal offence committed in the parish of Ouachita, and the petition prays for interest and costs ; this cláim is resisted by defendant, who denies the allegations of the petition, and sets up divers claims in reconvention.
It is clear that the plaintiff’s demand was unliquidated, and that therefol-e no interest had accrued on it either before or since the inception of the suit. Code of Pr., art. 554.

Appeal dismissed.

No appeal will lie from, a demand which does not exceed three hundred.dollars at die institution of the suit.
Copley, for a re-hearing,
urged that art. 654 of the Code of Practice had been repealed by the act of 20th March, 1839, sec. 15, p. 168; that according to art. 2984 of the Civil Code he was liable for interest on the amount claimed from .the time when he was requested to pay it over; and that the interest thus due would give jurisdiction to the court. I Mart. N. S., 138 ; 4 ib., 483; 5 ib., 88, 145, 185 ; 6 ib., 647; 8 ib., 122 ; 2 La., 439 ; 3 ib., 476; 6 ib., 323 ; 11 ib., 462. He contended that the plaintiff having moved to amend the judgment so as to make it final, as to the matters pleaded in compensation and reconvention, which exceeded three hundred dollars, that this alone would give jurisdiction to the court.